Citation Nr: 0630452	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran perfected a timely appeal of this 
determination to the Board.

In May 2006, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran suffered a 
closed fracture of the left distal fibula in October 1960.  
The veteran participated in physical therapy.  Records 
indicate that when he returned to duty in February 1961, his 
left ankle had full range of motion and had good muscle 
strength of his left lower extremity.  

It is noted that the veteran's current diagnoses include: 
history of simple fracture to the left fibula; large 
calcaneal spur, left; and large retrocalcaneal exostosis, 
left.  Although the veteran underwent a VA examination in May 
2003, the examiner noted that the claims file was not 
available for review and he did not give a clear opinion as 
to whether it is at least as likely as not that the veteran's 
fracture in service was related to his current diagnoses.  
Therefore, the Board agrees with the veteran's representative 
that the May 2003 VA examination report is not adequate for 
rating purposes, and that a remand is necessary to afford the 
veteran the opportunity to undergo another VA examination.

In reaching this determination, the Board points out that the 
evidence shows that the veteran sustained an in-service left 
ankle injury and that he reports a continuity of left ankle 
problems since service.  In McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006) the United States Court of Appeals for 
Veterans Claims (Court) stated that there were four elements 
to consider when determining if a medical examination is 
necessary.  The Court held that VA must provide an 
examination where there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

The veteran is competent to report the onset of chronic left 
ankle problems during service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge).  Further, in McLendon, the Court held that the 
third element requires a low threshold for finding that the 
evidence indicates that the claimed disability or symptoms 
may be associated with an established injury or event during 
service.  Id. at 83; see also Locklear v. Nicholson, No. 04-
0743 (U.S. Vet. App. Sept. 19, 2006).  As such, the three 
elements set forth by McLendon are met, and the Board has no 
discretion and must remand this matter to the RO so that VA 
can provide the veteran with a VA examination, the report of 
which contains an opinion as to the onset and etiology of the 
veteran's left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding record, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and etiology of his 
left ankle disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

      A.  The examiner should state all 
diagnoses of left ankle pathology.

      B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state whether it is at least as 
likely as not that any left ankle 
disability found to be present either had 
its onset during the veteran's period of 
active duty or is related to his period 
of military service.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


